         Case 1:16-cv-11362-PBS Document 164 Filed 01/03/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
K. ERIC MARTIN, et al.,             )
            Plaintiffs,              )
                                     )
      v.                             )   Civil Action No. 1:16-cv-11362-PBS
                                     )
WILLIAM GROSS et al.,                )
            Defendants.              )
____________________________________)

                   NOTICE OF AUTOMATIC SUBSTITUTION OF PARTY

       Notice is hereby given that District Attorney Rachael Rollins has succeeded to the office

of District Attorney for the Suffolk District. Because one named defendant in this action is the

District Attorney for the Suffolk District (in his official capacity), D.A. Rollins (in her official

capacity) is automatically substituted for that defendant pursuant to Federal Rule of Civil

Procedure 25(d).

       D.A. Rollins respectfully requests that the caption of this action be amended accordingly.

                                                       Respectfully submitted,

                                                       MAURA HEALEY
                                                       ATTORNEY GENERAL

                                                          /s/ Eric A. Haskell
January 3, 2019                                        ________________________
                                                       Eric A. Haskell, BBO No. 665533
                                                       Matthew P. Landry, BBO No. 690441
                                                       Assistant Attorneys General
                                                       One Ashburton Place
                                                       Boston, Mass. 02108
                                                       (617) 963-2855
                                                       eric.haskell@state.ma.us




                                                   1
         Case 1:16-cv-11362-PBS Document 164 Filed 01/03/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that a true copy of this document will be sent electronically by the ECF system
to attorneys of record identified on the Notice of Electronic Filing.

                                                       /s/ Eric A. Haskell
                                                     ________________________
January 3, 2019                                             Eric A. Haskell
                                                     Assistant Attorney General




                                                 2
